Dissenting Opinion.
House, J.
— I concede the power of this court to review, under the present writ of error, the judgment of the circuit court rendered at the August term, 1874, and to direct the circuit court to enter the judgment it should have entered, although no appeal was taken from that judgment. A similar ruling was made, in Jones v. Hart, 60 Mo. 352. But I object to the extensive scope given in the opinion- of the, court, to the statute of jeofails. I object to giving courts of first instance the power to review *621and reform their erroneous judgments, after the term at which they were rendered has lapsed. Courts of first instance have the power, under the statute, to set aside judgments for irregularity, at any time within three years after their rendition. But this provision was never intended to authorize them to exercise the ordinary powers of an appellate tribunal Avith reference to their own judgments. This was not a case for a writ of error coram nobis, as it appears from the original petition on Avhich the judgment was rendered, that one of the defendants Avas a married avoman. Ex parte Toney, 11 Mo. 661. The distinction between erroneous and irregular judgments is so well established, that there is but little room left for two opinions on the subject. The judgment in question was doubtless erroneous, but it Avas not an iri’egular one,'within the meaning of the statute, and the circuit court had no power to set the same aside for irregularity. The power, conferred by the statute to amend any record, pleading, process, entries, returns, or other proceedings, in affirmance of a judgment, is not power to amend the judgment itself. Eor a definition and examplés of irregular judgments, Vide Tidd’s Prac. 512, 513; Ashby v. Glasgow, 7 Mo. 320; Stacker v. Cooper Circuit Court, 25 Mo. 401; Doan v. Holly, 27 Mo. 256 ; Moss v. Booth, 34 Mo., 318; Lawther v. Agee, 34 Mo. 372; Harbor v. P. R. R. Co., 32 Mo. 423 ; Harkness v. Austin, 36 Mo. 47; Downing v. Still, 43 Mo., 309; Jones v. Hart, 60 Mo. 351; Simms v. Gray, ante p. 613; Murray v. Purdy, ante p. 606. In Harbor v. P. R. R., supra, Dryden, J., delivering the opinion of the court, said: “ Where there is any irregularity in the proceedings, the court will, on motion, at a subsequent term, set aside the judgment, or do Avhatever the justice of the case may require, but, where the proceedings are regular, hoAvever erroneous, the power of the court to interfere, ceases with the term at which the proceedings are had. In the case under consideration, no irregularity in the proceedings are brought to the notice of the court. The case was regularly for trials and, so *622far as we can see, was regularly tried.” By reference to the case of Ashby v. Glasgow, supra, it will be seen that Judge Scott was of opinion that “an error in the court in rendering judgment, is not cured by the statute of jeofails; it can only be corrected by appeal or writ of error.” I therefore dissent from the opinion of my associates